Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As the silica layer of claim 1 (and 7) is recited using close transitional phrase, the embodiment described under (ii) is indefinite, as the sum of 0.1 to 50% and at least 50% does not necessarily sum to 100% by weight.  For prior art rejection below, it is presumed that the other oxides constitute balance of the silica layer.
As claims 2-7 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-7 also held to be rejected.

Claims 6, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Given that there are two different silica layer recited in the alternative in claim 1 (viz. those of clause (i) and clause (ii)), given that the silica layer of either clause has at least 50% by weight, there is a lack of antecedent basis, as the silica layer of both clauses contains at least 50% by weight of silica nanoparticles.  In addition, given that claim 6 requires the silica layer to “further contain” nanoparticles, and given that clause (ii) in claim 1 already contains nanoparticles, it is not clear if claim 6 seeks to further define the types of other nanoparticles or to require other nanoparticles in addition to those already introduced in claim 1.  Due to numerous issues in claim 6, no attempt is made to interpret this claim.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Given that there are two different silica layer recited in the alternative in claim 1 (viz. those of clause (i) and clause (ii)), given that claim 9 does not expressly state which clause it seeks to further modify, limitation of “the silica layer” lacks of antecedent basis.  Furthermore, “the dispersion of the silica nanoparticles” and “the solvent” both lack antecedent basis.  Solely in view of PTO’s policy on compact prosecution, the claim is interpreted as follows:
wherein the silica layer of clause (i) of claim 1 is formed by wet coating a dispersion of the silica nanoparticles of clause (i) in a solvent onto the substrate outer surface, and drying off the solvent.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Given that there are two different silica layer recited in the alternative in claim 1 (viz. those of clause (i) and clause (ii)), given that claim 10 does not expressly state which clause it seeks to further modify, limitation of “the silica layer” lacks of antecedent basis.  Furthermore, “the dispersion of the silica nanoparticles” and “the solvent” both lack antecedent basis.  Solely in view of PTO’s policy on compact prosecution, the claim is interpreted as follows:
wherein the silica layer of clause (ii) of claim 1 is formed by wet coating a dispersion of the silica nanoparticles and the nanoparticles … of clause (ii) in a solvent onto the substrate outer surface, and drying off the solvent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As the silica layer of claim 1 is recited using closed transitional phrase, claims dependent therefrom can only further define but not add elements.  In the current case, as any nanoparticle contained has an average particle size of 0.1 to 10 nm, particle size of up to 30 nm is considered to require additional elements not already recited in the closed limitation of claim 1.  
Were claim 5 amended to recite average particle size of 0.1 to 10 nm, it would be no different from claim 1.  As such, prior art reading on claim 1 is considered to read on claim 5.
Were claim 6 amended to recite average particle size of 0.1 to 10 nm, such a hypothetical claim would present additional indefiniteness issue as discussed above.  Given the numerous issues with this claim, no attempt is made to treat apply a prior art rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
In Examiner’s interpretation of indefinite claims 9 and 10 above, it is noted that neither claim expressly requires the respective further limited clause.  Stated in another way, in claim 9 as interpreted above written in independent form (which represents the unabbreviated form of a dependent claim), this claim requires either the silica layer of further modified (and narrower in scope) clause (i) or the silica layer of the unmodified clause (ii).  Similarly, in claim 10 as interpreted above written in independent form, this claim requires either the silica layer of the unmodified clause (i) or the silica layer of the further modified (and narrower in scope) clause (ii). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2013/0216820 A1 (“Riddle”, of record).  
Considering claims 1 and 5, Riddle discloses coatings applied to a substrate, including a primer located immediately upon the substrate, and a coating formed from curing a fluorosilane (fluorinated layer) located on the primer layer (Riddle ¶ 0090-0099).  Riddle is analogous, as it is from the same field of endeavor as that of the instant application (water repellent laminate, in particular one with a silica-based primer layer and a fluorinated layer formed by condensing fluorinated silane).  Riddle discloses that the primer layer has thickness of 10-1,000 nm and comprises at least 60 wt.% silica nanoparticles (id. ¶ 0091-0094), wherein the nanoparticles have average particle size of no greater than 20 nm (id. ¶ 0062); it is noted that both the thickness of the primer layer and the average particle size overlap the respective claimed ranges recited in claims 1 and 5.  Riddle discloses that the fluorinated layer has thickness of 10 – 100 nm (id. ¶ 0149), which also overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
As this primer layer is made solely of silica nanoparticles, the limitation of a silica layer consist[ing] of 100 wt. % silica nanoparticles is met.  It is noted that given the layer of silica nanoparticles are applied to the substrate via dip coating, spin coating, or spray coating (e.g. Riddle ¶ 0090 and working examples), the limitation of the silica layer formed by wet coating is considered met, given that the claim does not exclude other additional treatment steps on the layer of silica nanoparticles after the coating step.  As such, Riddle reads on all limitations of claims 1 and 5.
Alternatively, even were the claim interpreted to require no other treatment step on the layer of silica nanoparticles after drying, which is an interpretation that is not conceded, Riddle still reads on claims 1 and 5.  Specifically, the effect of such an (unconceded) requirement is a product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  
In the instant case, Applicant contends that the porous silica layer of Riddle is formed by a sintering process, and further alleges that this process produces a structure different from what is produced via the methods of the instant application (see pg. 18 ¶ 3-6 and pg. 15 ¶ 4 to pg. 16 ¶ 1 of response dated 26 July 2022, “Response”).  However, the Examiner notes that the alleged deficiencies mentioned on pg. 18 of Response is not persuasive, and that the porous structure of the prior art does indeed have the specific features pointed out by Applicant on pg. 15-16 of Response.  Specifically, it is noted here that surface chemistry of silica particles is well-known, namely that the particles have on their surfaces isotropically distributed silanol groups that can be condensed with other hydrolysable silica moieties, including those found on a) glass substrates, b) organosilanes, and c) other silica nanoparticles; see e.g. attached NPL.  On pg. 15-16 of Response, Applicant states that the silica nanoparticles of the instant application are capable of condensing with organosilanes and groups on substrates via silanol groups on the silica nanoparticles, and that despite having particle diameter of 10 nm, a silica layer formed solely of nanoparticles and having thickness of 1 nm to 5 µm (the latter representing ~500 stack of nanoparticles having diameter of 10 nm) exhibits abrasion resistance.  Although not stated outright, this abrasion resistance found in a silica layer formed of stacks of silica nanoparticles means that the silica nanoparticles are bound to one another, for if this were not the case, nanoparticles at the top of the layer can be easily removed via mechanical abrasion.  In other words, there is indeed bonding among the silica nanoparticles of the claimed silica layer (just like the case in the prior art).
In comparison, during the sintering process of the prior art, silanol groups on the silica nanoparticles also condenses with silanol groups of adjacent silica nanoparticles, and this is at least in concurrence with Applicant’s position (see Response pg. 18 ¶ 3-5).  What Applicant subsequently alleges without evidence, is that only a small amount of residual silanol groups are left (see Response pg. 18 ¶ 4-5).  This completely ignores the fact that the silanol groups are distributed isotropically on the surface of (any) silica particle, and only those silanol groups of adjacent particles that are sufficiently close together can condense to form siloxane bonds.  The same principle applies to the silanol groups of the silica nanoparticle adjacent the substrate.  It is noted that the silica nanoparticles of Riddle are applied as an acidic dispersion having pH of ~2.5 (e.g. Riddle ¶ 0077, 0078, 0217, and 0240), wherein the dispersion is coated onto a glass substrate (id. ¶ 0240).  It is noted that when glass is coated with an acidic dispersion of silica nanoparticles, the silanol groups of silica nanoparticles adjacent to the glass form siloxane linkages with the glass substrate (see attached NPL).  Furthermore, Riddle clearly indicates that the fluorosilanes undergo condensation reaction with the silanol groups on the silica nanoparticles to form siloxane linkages (Riddle ¶ 0056, which is attested by the teachings of the NPL).  As such, the glass substrate is indirectly linked to the fluorinated layer via siloxane linkages (including siloxane linkages from glass substrate to silica nanoparticles immediately on glass, siloxane linkages between silica nanoparticles through the thickness of the silica layer of the prior art, and finally between the uppermost silica nanoparticles and the fluorinated layer).  It is further noted that contrary to Applicant’s allegation that the disclosure of Riddle cannot exhibit sufficient abrasion resistance (Response pg. 18 ¶ 6), Riddle expressly states that its multilayered coating exhibits resistance to abrasion (Riddle ¶ 0157 and various working examples).  Given all of the foregoing, even if claim 1 were to be interpreted to be commensurate with what Applicant is arguing (which to reiterate is not conceded), the claimed article is still not patentably distinct from the multilayered coating of Riddle. 
Riddle renders obvious claims 1 and 5.
Considering claims 2 and 3, the disilane as disclosed in ¶ 0127 of Riddle has a perfluorooxyalkylene group and reads on general formula (2) of claim 3.
Considering claim 7, Riddle discloses the usage of glass substrates (id. ¶ 0058 and 0240).
Considering claim 9, in view of discussion in ¶ 17 above, the Riddle reads on claim 9, because it discloses application of a dispersion of silica nanoparticles by dipping and subsequent drying to remove solvent to form a dried primer layer (id. ¶ 0092-0094 and 0240).
Considering claim 10, in view of discussion in ¶ 17 above, the Riddle reads on claim 10, because its disclosure reads on the broader form of clause (i) of claim 1.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as unpatentable over Riddle, as applied to claim 1 above, and further in view of WO 2018/034138 A1 (referenced below using its English-language counterpart publication U.S. 2019/0177574 A1, “Takeda”).
Considering claims 3 and 4, Riddle as discussed above does not disclose of the fluorosilanes recited in claim 4.
Re: the claimed fluorinated organosilanes, Takeda teaches a water repellent film that may be applied onto a multilayered antireflection film located on a substrate, wherein the water repellant film is formed from a composition containing compound (21) in the form of [A]b1Q2[B]b2, wherein compound (21) has a molecular weight of 3000 or more; Takeda ¶ 0048-0054, 0197-0203, 0255, and Table 1.  As shown in various examples, compound (21) may constitute a majority of the composition in terms of mass% (id. Table 1).  Regarding the molecular form of compound (21), specific examples include those compounds (compound (21-4)) having Formula (2-4) (id. ¶ 0141-0145, with Formula (2-4) and examples of compound (21-4) reproduced below).

    PNG
    media_image1.png
    115
    412
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    258
    463
    media_image2.png
    Greyscale

It is abundantly clear that compound (21-4) has the general form of general formula (1) of the instant application and specifically reads on Chem. 4 recited in claim 4.  Takeda is analogous, as it is from the same field of endeavor as that of the instant application (water repellent films, in particular those applied over a layer of silica, see id. ¶ 0205).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Takeda may be applied to Riddle, given the substantial similarities between the references (e.g. both references are directed to glass substrate having sequentially deposited thereupon a silica-based antireflective film and a film formed by curing a fluorinated silane having a perfluoroether moiety).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the composition for forming the water repellent film of Takeda to form the fluorinated layer of Riddle, as the former exhibits improved abrasion resistance (Takeda ¶ 0006).  Riddle as modified by Takeda renders obvious claims 3 and 4.

Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2015/0375475 A1 (“Cook”) in view of WO 2018/034138 A1 (referenced below using its English-language counterpart publication U.S. 2019/0177574 A1, “Takeda”).  
Considering claims 1 and 5, Cook discloses a textured glass having a glass substrate a nanoparticulate monolayer to multilayer applied directly thereto, wherein the nanoparticulate are preferably in the form of silica nanoparticles (with other oxide nanoparticles permissible), wherein the nanoparticles have average diameter of 5 to 20 nm, including ~5 nm and ~ 10 nm (Cook ¶ 0082, 0083, 0089, 0090, and 0092).  The average diameter as disclosed overlaps the claimed range, and it would have been obvious to have selected the overlapping portion of the disclosed range.  Cook further discloses that the nanoparticulate layer has thickness of 5 to 1,000 nm (id. ¶ 0084), which is within the claimed range.  Cook discloses that the nanoparticles are bonded to the underlying substrate, and that the deposition of the nanoparticles can be via methods such as dip coating and spin coating (viz. wet coating processes); id. ¶ 0087 and 0093.  Cook additionally discloses that fluorosilane (such as fluoroalkylsilane or perfluoropolyethersilane) can be coated onto the nanoparticulate layer (and subsequently cured to form a fluorosilicone layer) to impart hydrophobicity or oleophobicity (id. ¶ 0088), which reads on the claimed water/oil repellent layer.  Cook differs from the claimed invention, as it does not specify thickness of this fluorosilane layer.
Takeda teaches a water repellent film applied onto an antireflection film located on a substrate, wherein the water repellant film is formed from a fluorinated silane and may be deposited onto a silica-based layer, wherein the water repellant film has a thickness of 2-20 nm (Takeda ¶ 0188, 0191, and 0205).  Cook is analogous, as it is from the same field of endeavor as that of the instant application (multilayered coating of silica nanoparticles layer and a fluorinated layer).  Takeda is analogous, as it is from the same field of endeavor as that of the instant application (water repellent films, in particular those applied over a layer of silica).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Takeda may be applied to Cook, given the substantial similarities between the references (e.g. both references are directed to glass substrate having sequentially deposited thereupon a silica-based film and a film formed by curing a fluorinated silane having a perfluoroether moiety).  Given this, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have designed the layer formed of fluorosilane in Cook to have thickness of 2-20 nm, as Takeda is considered to have demonstrated that such a thickness is known to be successfully used in for water repellent layers applied onto silica-based films.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Considering claims 2-4, re: the claimed fluorinated organosilanes, Takeda teaches that its water repellent film may be formed from a composition containing compound (21) in the form of [A]b1Q2[B]b2, wherein compound (21) has a molecular weight of 3000 or more; Takeda ¶ 0048-0054, 0197-0203, 0255, and Table 1.  As shown in various examples, compound (21) may constitute a majority of the composition in terms of mass% (id. Table 1).  Regarding the molecular form of compound (21), specific examples include those compounds (compound (21-4)) having Formula (2-4) (id. ¶ 0141-0145, with Formula (2-4) and examples of compound (21-4) reproduced below).

    PNG
    media_image1.png
    115
    412
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    258
    463
    media_image2.png
    Greyscale

It is abundantly clear that compound (21-4) has the general form of general formula (1) of the instant application and specifically reads on Chem. 4 recited in claim 4.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the composition for forming the water repellent film of Takeda to form the fluorinated layer of Cook, as the former exhibits improved abrasion resistance (Takeda ¶ 0006).  
Considering claim 7, as discussed above, the substrate in Cook is glass.
Considering claim 9, in view of discussion in ¶ 17 above, the Cook reads on claim 9, because it discloses application of a dispersion of silica nanoparticles by dip coating and spin coating, which implies the usage of a dispersion of nanoparticles (Cook ¶ 0087 and 0089), and subsequent removal of solvent is considered obvious, at least in view of various heat treatment steps discussed in Cook. 
Considering claim 10, in view of discussion in ¶ 17 above, the Cook reads on claim 10, because its disclosure reads on the broader form of clause (i) of claim 1.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-7 (pg. 12 ¶ 7+ of Response) have been fully considered.  In view of amendment(s) to claim 1, the previously instated 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 103 rejection of claims 1-3 and 5-7 over Meuler (pg. 13 ¶ 4+ of Response) have been fully considered.  Although the arguments are not deemed persuasive (for the same reason to arguments against the rejections over at least Riddle are not persuasive), as the rejection over Meuler is cumulative in view of the presently pending claims (where in contrast the reference was not in view of the previously pending claims), the rejection has been withdrawn. 
Applicant's arguments with respect to all prior art rejections relying upon at least Riddle (pg. 13 ¶ 4+ of Response) have been fully considered, but they are not persuasive, for the reasons set forth in ¶ 23-25 above. 

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781